Citation Nr: 1454410	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-24 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the Veteran's countable income exceeds the maximum annual rate permissible for receipt of non-service-connected pension for the period from September 27, 2007, through December 1, 2010.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1973. 

This matter comes before the Board from determinations from the Pension Management Center in St. Paul, Minnesota.  The procedural history of the case will be explored in detail below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  Due Process

The Veteran filed a claim for nonservice-connected (NSC) pension benefits in September 2007.  His claim was denied by the Seattle, Washington Regional Office (RO) for the Department of Veterans Affairs (VA) in July 2008.  The Veteran filed a timely notice of disagreement (NOD) in July 2009, and a statement of the case (SOC) was issued in June 2010.  The Veteran perfected an appeal of the denial of NSC pension benefits by filing VA form 9 in August 2010.  Then, in a November 2010 rating decision by the St. Paul Pension Management Center (PMC), entitlement to NSC pension was granted, effective September 27, 2007, as that was the date that VA received the Veteran's initial claim.  Notice of the grant of benefits was provided to the Veteran in December 2010.  Additionally, the December 2010 notice letter specified that although NSC pension was granted effective September 27, 2007, his monthly compensation would begin as of December 1, 2010, due to net worth calculations.

In December 2011, the Veteran submitted an NOD.  He noted that NSC pension had been granted with an effective date of September 27, 2007, yet his compensation did not begin on September 27, 2007.  His NOD suggests that his compensation should reflect back to the effective date.  

An SOC was issued in July 2012.  In this SOC, the PMC characterized the issue as "Whether VA was correct to deny pension entitlement from your date of claim, September 27, 2007, based on net worth?"  The Veteran then perfected the present appeal by submitting VA form 9 in August 2012.  On his form 9, the Veteran expressed confusion with the characterization of the issue on the SOC.  He reiterated that the November 2010 rating decision granted NSC pension, effective September 27, 2007.

The Board recognizes that the Veteran has no representation, and on its face, the issue characterization in the SOC appears contradictory to the November 2010 rating decision.  Indeed, the November 2010 rating decision clearly states "Based on the evidence of record, entitlement to nonservice-connected pension is granted effective September 27, 2007, the date we received your initial claim."  As the PMC granted the Veteran entitlement to NSC pension effective September 27, 2007, and began providing monthly compensation as of December 1, 2010 due to net worth calculations, the Board has characterized the issue on appeal as whether the Veteran's countable income exceeds the maximum annual rate permissible for receipt of non-service-connected pension for the period from September 27, 2007, through December 1, 2010.

The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23 (2014).

As mentioned above, the July 2012 SOC appears to have limited its discussion of law, regulations, and evidence to the Veteran's net worth as of September 27, 2007.  However, the time period applicable to this appeal extends from September 27, 2007 through December 1, 2010.  Notably, the Veteran has submitted VA Improved Pension Eligibility Verification Reports for 2008 and 2009, and VA Medical Expense Reports for 2007, 2008, and 2009.  Additionally, on his VA form 9 submitted in August 2012, the Veteran provided corrected property values from 2007 through 2012.  Remand is required for issuance of a new supplemental statement of the case-one which clearly identifies the issue on appeal, provides appropriate notice to the Veteran of the applicable laws and regulations concerning how countable income relates to pension amounts, and provides a clear year-by-year analysis of the Veteran's countable income for pension purposes from September 21, 2007, through December 1, 2010.

II.  Other Considerations

Again, the Board recognizes that the Veteran does not have representation and is proceeding pro se.  In his recent submissions, the Veteran has referred frequently to VA form 10-10EZ and VA form 10-10EZR.  He has pointed out that according to these forms, income from income tax refunds and reinvested interest on IRAs should not be reported to VA as income.

The Board reminds the Veteran that VA offers many different benefit programs, each with different legal requirements.  VA form 10-10EZ and VA form 10-10EZR are applicable to health benefits, not nonservice-connected pension benefits.  As such, the income calculations and exclusions applicable to VA form 10-10EZ and VA form 10-10EZR are not the same calculations and exclusions applicable to nonservice-connected pension benefits.  The Veteran is referred to VA form 21-0516 (Improved Pension Eligibility Verification Report) for the income/asset reporting information relevant to nonservice-connected pension benefits.

Accordingly, the case is REMANDED for the following action:

1.  In light of the Veteran's assertions on his August 2012 VA form 9, provide the Veteran an opportunity to give updated, corrected income, net worth, and medical expense information for the period from September 21, 2007, through December 1, 2010. 

2.  After an appropriate period for response, provide the Veteran with a supplemental statement of the case (SSOC) as to the issue of whether the Veteran's countable income exceeds the maximum annual rate permissible for receipt of non-service-connected pension for the period from September 27, 2007, through December 1, 2010.  This SSOC should include appropriate notice of the laws and regulations pertaining to countable income, net worth, and nonservice-connected pension determinations.  The SSOC should also include a clear analysis of the countable income determination for each year from September 21, 2007, through December 1, 2010.

3.  If the benefits sought remain denied, an appropriate period of time must be allowed for a response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



